Although I was not present when the Colonial City Traction
case was decided (153 N.Y. 540), I should yield a loyal obedience to its authority, however much I might differ in my views from those expressed in that decision, if I thought it foreclosed the discussion in the present case. But I think it does not do so, and that the question of the effect of the act of 1839 is now so presented, under the facts, as to enjoin upon us; not a nullification of what was decided in the former case, but a consideration of whether the right possessed by a street railway company to contract with another for the use of its track, has been abrogated. The former case did not, necessarily, involve the present question. The opinion of the chief judge has pointed out the distinction between the cases and I feel myself free to concur with him in the conclusions which he has reached.